DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 December 2011 has been entered.


Response to Arguments
Applicant’s arguments, see pages 11-12, filed 20 December 2021, with respect to the rejection(s) of claim(s) 1 and similar claims in substance under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Migdal et al. (US 2001/0013866 A1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoppe (US 5,963,209) in view of Migdal (US 2001/0013866 A1).
Regarding claim 1, Hoppe discloses an information processing apparatus comprising: one or more memories storing instructions; and one or more processors executing the instructions to: (Figure 5 and column 9, lines 15-22, computer with memory and processor that stores and executes programs)	obtain first mesh data representing a shape of an object; (Column 13, line 16, coarser mesh)	and second mesh data representing the shape of the object (Column 13, line 16, finer mesh), resolution of the second mesh data being higher than that of the first mesh data (Column 14, lines 34-47, the coarser and finer meshes have different levels of detail or resolution, column 24, line 36).
	Migdal discloses recursively subdividing triangles of a mesh into four sub-triangles using vertices that divide an edge into two new edges (Figure 1 and paragraph 0007) and storing information related to the triangle subdivision (Paragraph 0053).
	Migdal’s technique of recursive subdivision of triangles of a mesh using vertices that divide an edge would have been recognized by one of ordinary skill in the art to be applicable to the mesh data of an object having different resolutions of Hoppe and the results would have been predictable in the subdivision of a triangle mesh of a coarse resolution using vertices that divide edges to a mesh with a resolution that is higher than the coarse mesh and lower than a finer resolution mesh by dividing edges of triangles of the coarse mesh with added vertices. Therefore, the claimed subject matter would have 
Regarding claim 4, Migdal discloses wherein the edge is defined by describing a reference to vertices at both ends of the edge and the reference to vertices indicates an order of vertices in the first mesh data (Paragraph 0007, triangle with vertices receive additional vertices to subdivide it).
Regarding claim 5, Hoppe in view of Migdal discloses wherein the constituent unit of the first mesh data is a triangular mesh (Hoppe, column 9, lines 43-64, triangle meshes and Migdal, paragraph 0007, triangulated mesh).
Regarding claim 6, Hoppe discloses wherein the constituent unit of the first mesh data is defined by describing a reference to edges in an order of an edge to the right of a direction toward an opposite side, an edge to the left, and an edge on the opposite side with a vertex whose order is low as a reference point among vertices configuring a triangle (Column 1, lines 22-42, triangles defined by connected edges with vertices).
Regarding claim 7, Migdal discloses generate the third mesh data based on the first mesh data and the second mesh data, by dividing each edge forming a triangle into two edges, by generating a vertex connecting the two divided edges by generating edges connection the generated vertices to one another, and by dividing the triangle into four triangles (Figure 1 and paragraph 0007, subdividing a triangle into four triangles).
Regarding claim 8, Migdal discloses wherein the first information includes information relating to positions in a three-dimensional space of vertices forming the (Paragraph 0018, information related to coordinates for points that subdivide triangle edges).
Regarding claim 9, Midgal discloses wherein a total number of vertices forming the third mesh data is larger than a total number of vertices of a plurality forming the first mesh data (Figure 1 and paragraph 0007, subdivision of triangles by adding vertices).
Regarding claim 10, Migdal discloses wherein a part of vertices forming the third mesh data correspond to vertices forming the first mesh data (Figure 1, the original triangle has original and added vertices).
Regarding claims 11-15 and 18, similar reasoning as discussed in claim 1 is applied.
Regarding claim 16, Hoppe in view of Migdal discloses wherein the one or more processors further execute the instructions to generate the vertices forming third mesh data based on the positions of vertices forming the first mesh data and the positions of vertices forming the second mesh data (Paragraph 0007, the subdivision of the coarse mesh adds vertices and can be lower in resolution than the finer mesh that would be further subdivided and comprise more vertices).
Regarding claim 17, similar reasoning as discussed in claim 7 is applied.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Lacey (US 2016/0358375 A1) discloses sub-dividing edges into two parts with inserted vertices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PHI HOANG/Primary Examiner, Art Unit 2613